Inteiim Decision 4t1582

MATTER OE'

Wontur

In Deportition Proceedings
A-11587960
narkind

by Board May 5, .1965.

Where the application of a temporary visitor, a citizen of Poland, for a change
of nonimmigrant status to student was accompanied by a duly executed
Form DSP-66, Certificate of Eligibility for Exchange Visitor Status, her
status was properly changed to that of exchange visitor under section 101(a)
(15) (3) of the Immigration and Nationality Act' notwithstanding Poland
was not a signatory to the Exchange Visitor Program and notwithstanding
the now alleges unawareness of the limitations on such status when she first
received it, particularly since she has applied for and received in such status
a series of extensions of stay and transfers to various prograias for a period
of over 6 years. Therefore, in the absence of a waiver of the foreign residence requirement, she is precluded by section 214(f) of the Act from establishing eligibility for suspension of deportation.
MARGE:
Order: Act of 1952—Section 241(a) (2) [8 U.S.O. 1251(a) (2)1—Remained
longer—Admission as a visitor for pleasure and
change of status to exchangevisitor.

The case comes forward on appeal from the order of the special
inquiry officer dated February 28, 1966 finding the respondent deportable on the charge stated in the order to show cause, denying
her application for suspension of deportation under section 244(a).
(1) of the Immigration and Nationality Act, further ordering that
she be granted the privilege of voluntary departure in lieu of deportation with the further order that if she failed to depart when
and as tequired, she be deported to England, alternatively to Poland,
on the charge stated in the order to show cause.
The record relatis to a native of Bijsk, Russia, a citizen of Poland,
48 years old, female, unmarried, who last entered the United States
at the port of New York on or about April 13, 1958 at -which time
she was admitted as a nonimmigrant visitor for pleasure. She was
authorized to remain in the United States in that status until April
12, 1959.
603'

Interim Decision #1582
The respondent's status was changed in that of a nonimmigrant

exchange visitor on March 31, 1959 and she has been granted a series
of extensions of stay in that. status until August 10, 1965. She has
remained in the United States beyond that date without authority.
The special inquiry officer has set forth a full summary of the
facts. The record contains Farm 1-506, Application for Change of
Nonimmigrant Status, executed by the respondent on March 30, 1.059
in which she stated that she desired to have her nonimmigrant status
changed to that of "student" because of her studies in medicine at
Presbyterian Hospit al. However, in connection with her application, she submitted Form DSP 66, Certificate of Eligibility for Exchange 'Visitor's Status, executed by the Acting Dean, Faculty of
Medicine, Columbia University which stated that the respondent was
a full-time observer in the Department of Pediatrics and was seleaed as an exchange visitor to participate in Exchange Visitoi's
Program No. P—I-381. The immigrant officer, to whom the Forms
I-1116 and DSP-66 were presented, reclassified the respondent to the
status of a nonimmigrant excharige..visitor under section 101(a) (15)
(.1) of the Immigration and Nationality Act, permission to remain
in the United States until December 31, l959 was granted and reference was made to "Program NO. P—I-381 Columbia University"
in such authorization. The reverse side of Form DSP-66 contains
numerous references to the exchange visitor program, including the
information that exchange visitors are not eligible for adjustment
of status to aliens admitted for permanent residence, or to any other
nonimmigrant classification, but must leave the United States upon
completion of entry; and that exchange visitors are not eligible for
immigrant visas until after they have accumulated two years residence
in a cooperating country or countries, following completion of their
stay in the United States, unless this provision is waived by the
Attorney General. of the United States acting upon recommendation
of the Secretary of State. The respondent signed this form underneath the line which stated "I agree to conform to the conditions as
outlined above."
The respondent testified that she had requested a change of status
to that of student, and that•he was not advised of and was unaware
of the provisions and limitations of the exchange visitor program;
that she first became aware of the fact that she had he status of
exchange visitor after July 1959 when she consulted an' organization .
to assist her in transferring from the Presbyterian Hospital to
:mother hospital. _Howeverofter becoming aware of the limitations
•ontsined in the Exchange Visitor's Program, she -admittedly re-

604

Interim Decision #1582
ceived a series of extensions of stay and - approval of transfers to
various programs under the Exchange Visitor's Program on the basis
of requests made by her until July 30, 1965. On July 20, 1965 her
application for further stay was deriied and she was granted until
August 10, 1965 to effect departure from the United_States. Assuming thit the respondent was unaware of the limitation on her exchange student status when she first received that status, she did become aware of limitations thereon after July 1, 1959 and has applied
for and received several extensions of temporary stay in the United
States under that status. It is apparent that the respondent could
not have remained in the United States under any other status but
that of an exchange student or exchange visitor. The charge contained in the order to show cause is sustained. -

At the hearing, counsel contended that- the respondent's status
was not validly changed to that of en exchange visitor since Poland

was not a signatory to the Exchange Visitor Program and respondent could not therefore be properly invested with that status.
Under the Information and Educational Exchange Act. of '1948,
as amended by section 402(f) of the Immigration aid Nationality
Act of 1952 and the Act of _June 4, 1956, provision was made for
the interchange, on a reciprocal basis between the United States and
other countries, of students and teachers. Section 101(a) (15) (J) of
the Immigration and Nationality Act defines the immigration status
of such aliens and nowhere it-Cony of the pertinent aces or regulations is there any requirement that foreign countries must be signatories to an agreement controlling the admission of exchange Visitors.
Counsel's argument in this regard fails.
Insofar as the respondent's claim that she was classified as an
exchange visitor without her full knowledge and consent and therefore the change without legal effect, it is noted that the respondent ,
when she applied for a change of status presented with her application for such change of status a Form DSP-66, Certificate of
Eligibility for Exchange Visitor Status signed by the Acting Dean,
Faculty of Medicine, Cohunbia University. The immigration officer,
in relying upon these documents, was justified in changing her status
to that of an. exchange visitor.. The respondent has admitted that
she knew the form was - labeled a certificate of eligibility. In addition, after the respondent became aware of the limitations of her
exchange visitor status, she continued to make applications and received extensions of temporary stay in the exchange visitor's status
which had been conferred upon her. Even if she did pot know at
the outset of the limitations on her exchange visitor's status, her
605

Interim DeCision #1582 '
subsequent applications and extensions of temporary stay were made
with knowledge of limitations of her status and she has received the
benefits of that status. It does not appear that in the extensions of
temporary stay she was misled and the respondent has achieved
her purpose of remaining in the United States.

There is no evidence that the respondent ever requested a change
of status to that of a student at an approved school. Counsel's argument that she might have qualified for first preference status is
speculativeln view of her statement that she wanted to continue her
studies in medicine in this country, and the absence of a petition of
any institution requesting her services. It is not believed that the
respondent's claim that the exchange student's status was conferred

upon her erroneously, which is now asserted almost 'seven years
after she acquired and enjoyed that status, is entitled to any weight.
The discretionary relief of suspension of deportation is not available
to her because of the specific bar contained in section 244(f) of the
Immigration. and Nationality Act applicable to exchange visitors.
The respondent's only family ties in the United States are a
brother, whose immigration status is not shown by the record. The

grant of voluntary. departure appears to be the maximum relief
available to the respondent absent the grant of a waiver of the two
years' foimign residence requirement' In the event the respondent
does obtain a. waiver of the foreign residence requirement as provided by section 212(e) of the Immigration and Nationality Act, we
will then entertain a motion to reopen the pioceedings. The appeal
will be dismissed. , .
ORDERS It is ordered that the appeal be and the same is hereby
dismissed.
'Matter of Chien, 10 I. do N. Dec. 887..

